      Case 3:20-cr-00435-E Document 36 Filed 09/07/21               Page 1 of 1 PageID 295



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §              Criminal Action No.
vs.                                            §              3:20-CR-435-E
                                               §
ANTONIO DESHUN PICKETT                         §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

         The defendant’s Motion to Suppress Evidence and Request for Evidentiary Hearing, filed

May 10, 2021 (doc. 24), is DENIED.

         SIGNED on this 7th of September, 2021.



                                                      ____________________________________
                                                      HONORABLE ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE
                                                      NORTHERN DISTRICT OF TEXAS
